5 F.3d 1503NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
In Re Hiroki SATO and Yoshiki Seto.
No. 93-1112.
United States Court of Appeals, Federal Circuit.
July 16, 1993.

Before LOURIE, Circuit Judge, SKELTON, Senior Circuit Judge, and RADER, Circuit Judge.
RADER, Circuit Judge.


1
Hiroki Sato and Yoshiki Seto appeal from the July 29, 1992 decision of the Board of Patent Appeals and Interferences, appeal No. 91-2557, as supplemented on reconsideration on September 25, 1992.  The Board affirmed the examiner's rejection of claim 9 of their patent application, No. 516,319 (a division of application No. 262,733 filed October 12, 1988) for obviousness under 35 U.S.C. Sec. 103 (1988).  Finding no error in the Board's decision, this court affirms for the reasons therein stated.


2
This court notes that the Board did not consider the August 31, 1992 Declaration submitted by appellants in connection with their request for reconsideration.  Appellants would thus have the option to submit this evidence in the prosecution of any new application covering the same subject matter.